DETAILED ACTION
	This Office action is in response to the application filed February 18, 2021 and the election filed December 6, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Group I, i.e., claims 1-9, in the reply filed on December 6, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Thus, claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

					Abstract
The amended abstract, filed December 6, 2021, is hereby noted but is objected to. Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The present technology relates to an”, in line 1, which could be changed to --An--, to correct this objection.

Specification
The amended specification, filed December 6, 2021, has been approved an entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that since claim 4 depends from rejected claim 3, this claim is also rejected, even though it does not contain any Section 112 rejections.
The limitation “the fourth end of the first storage module”, in line 2 of claim 3, lacks proper antecedent basis. The --second-- storage module has been set forth in claim 1 (see line 11) as having the “fourth end”.
In claim 7, the limitation “the first and second sets” lacks proper antecedent basis. It is noted that claim 5 does not set forth “sets”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0237378 (Pellegrino et al. ‘378).
With respect to claim 1, Pellegrino et al. ‘378 disclose a structure (see Figure 3B) comprising first (left half of Figure 3B extending from the front left of the perspective view to the rear left of the perspective view, i.e., to the left of elements 18) and second (right half of Figure 3B extending from the front right of the perspective view to the rear right of the perspective view, i.e., to the right of elements 18) storage modules configured to be positioned end-to-end (via 18, 18) with each other, the first storage module, comprising a first end (at the front left of the perspective view) having a first support plate (unnumbered - see Figure 9, the horizontal plate comprising hole 42a below element 14) at a bottom of the first storage module; a second end (at the rear left of the perspective view in Figure 3B) opposite the first end and having a second support plate (unnumbered - see Figure 9, the horizontal plate comprising hole 42a below element 14) at the bottom of the first storage module; and a first set of storage locations (extending between elements 17 located closest to the bottom of Figure 3B in the same plane) for storing inventory containers; the second storage module comprising: a third end (located at the rear right of the perspective view of Figure 3B) having a third support plate (unnumbered - see Figure 9, the horizontal plate comprising hole 42a below element 14) at a bottom of the second storage module; a fourth end (located at the front right of the perspective view in Figure 3B) opposite the second end (at the rear left of the perspective view in Figure 3B) and having a fourth support plate with respect to claim 5, a first vertical support assembly (14 - at front of Figure 3B, to the left of 18) mounted vertically up from the first support plate (unnumbered - see Figure 9, the horizontal plate comprising hole 42a below element 14), and a second vertical support assembly (14 at rear of Figure 3B, to the left of 18) mounted vertically up from the second support plate (unnumbered - see Figure 9, the horizontal plate comprising hole 42a below element 14); with respect to claim 6, further comprising a first plurality of horizontal levels (at 17, and 17 above one another) extending between the first and second vertical support assemblies (14), the first set of storage locations provided in the first plurality of horizontal levels; insomuch as the claim is best understood, especially in view of the Section 112 rejection advanced above, with respect to claim 7, further comprising a pair of cross braces (16) extending diagonally between the first and second sets of vertical support assemblies for maintaining a planarity of the first storage module; with respect to claim 8, wherein the second storage module comprises: a third vertical support assembly (14 at the rear of Figure 3B, to the right of 18) mounted vertically up from the third support plate (unnumbered - see Figure 9, the horizontal plate comprising hole 42a below element 14), and a fourth vertical support assembly (14, at the front of Figure 3B, to the right of 18) mounted vertically up from the fourth support plate (unnumbered - see Figure 9, the horizontal plate comprising hole 42a below element 14); with respect to claim 9, further comprising a second plurality of horizontal levels (17, 17, on above the other, on the right of Figure 3B) extending between the third and fourth vertical support assemblies, the second set of storage locations provided in the second plurality of horizontal levels.
However, it is noted that rack of Pellegrino et al. ‘378 is considered to be capable of being used in such an environment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pellegrino et al. ‘378, alone.
Figure 3B of Pellegrino et al. ‘378 shows the structure as advanced above.
The claims differs from Figure 3B of Pellegrino et al. ‘378 in requiring a third tie beam configured to support the fourth end of the first storage module, wherein one of the fourth tie beam and fourth support plate comprises a fourth locating pin, and the other of the fourth tie beam and fourth support plate comprises a fourth locating hole, the fourth locating pin configured to be received through the fourth locating hole to align the fourth support plate to the second tie beam.

Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the structure of Pellegrino et al. ‘378, with one tie beam in the rear of the structure, as shown in Figure 3B, and two tie beams at the front of the structure, as shown in Figure 3A, thereby increasing use capabilities and strength and stability.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pellegrino et al. ‘378 as applied to claims 1, 3, and 5-9 above, and further in view of U.S. Patent Application Publication No. 2018/0223541 (Kobayashi et al. ‘541).
Pellegrino et al. ‘378 disclose the structure as advanced above but fails to have the one of the first and second holes (claim 2) and third and fourth holes (claim 4) to be oblong to allow for tolerances in a first distance between the first and second locating pins.
Kobayashi et al. ‘541 teach the use of oblong holes (34d - see Figure 9) for interacting with a pin (28 - see Figure 15), for allowing a tolerance of distance.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the tie plates of Pellegrino et al. ‘378 with oblong holes, as taught by Kobayashi et al. ‘541 for increased use capabilities, and thus decreasing damage during installation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx
 for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
January 5, 2022